SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Opexa Therapeutics, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 68372T103 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the SecuritiesExchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however,see the Notes). CUSIP No. 68372T103 1) Name of Reporting Person Lehman Brothers Holdings Inc. S.S. or I.R.S. Identification No. of Above Person 13-3216325 2)Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3)SEC Use Only 4)Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5) Sole Voting Power -0- 6) Shared Voting Power -0- 7) Sole Dispositive Power -0- 8) Shared Dispositive Power -0- 9)Aggregate Amount Beneficially Owned by Each Reporting Person -0- 10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11)Percent of Class Represented by Amount in Row 9 0% 12)Type of Reporting Person HC/CO 2 CUSIP No. 68372T103 1) Name of Reporting Person Lehman ALI Inc. S.S. or I.R.S. Identification No. of Above Person 13-3695935 2)Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3)SEC Use Only 4)Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5) Sole Voting Power -0- 6) Shared Voting Power -0- 7) Sole Dispositive Power -0- 8) Shared Dispositive Power -0- 9)Aggregate Amount Beneficially Owned by Each Reporting Person -0- 10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11)Percent of Class Represented by Amount in Row 9 0% 12)Type of Reporting Person CO 3 CUSIP No. 68372T103 1) Name of Reporting Person LB I Group Inc. S.S. or I.R.S. Identification No. of Above Person 13-2741778 2)Check the Appropriate Box if a Member of a Group (a)[] (b)[] 3)SEC Use Only 4)Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5) Sole Voting Power -0- 6) Shared Voting Power -0- 7) Sole Dispositive Power -0- 8) Shared Dispositive Power -0- 9)Aggregate Amount Beneficially Owned by Each Reporting Person -0- 10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares [] 11)Percent of Class Represented by Amount in Row 9 0% 12)Type of Reporting Person CO 4 Item 1(a). Name of Issuer: Opexa Therapeutics, Inc. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 2635 Technology Forest Blvd. The Woodlands, TX 77381 Item 2(a). Name of Person(s) Filing: Lehman Brothers Holdings Inc. (“Holdings”) Lehman ALI Inc. (“Lehman ALI”) LB I Group Inc. (“LB I Group”) On September 19, 2008, the Securities Investor Protection Corporation under the Securities Investor Protection Act, as amended (“SIPA”) commenced a proceeding against Lehman Brothers Inc. (“LBI”) in the United States District Court for the Southern District of New York (the “District Court”) in the case captioned Securities Investors Protection Corporation v. Lehman Brothers Inc., Case No. 08-CIV-8119 (GEL).On September 19, 2008, the District Court entered the Order commencing Liquidation (the “LBI Liquidation Order”) pursuant to the provisions of SIPA.The LBI Liquidation order provided, among other things, the appointment of James W. Giddens as trustee for the SIPA liquidation and removed the proceeding to the Bankruptcy Court under Case No. 08-1420 (JMP) SIPA.As a result, LBI is no longer an affiliate of Holdings and Holdings can no longer be deemed to be the beneficial owner of any shares of the Issuer’s Common Stock that may or may not be owned by LBI.In addition, on September 19, 2008, LBI transferred its entire ownership interest in LB I Group to Lehman ALI.LBI is, therefore, no longer a Reporting Person. Item 2(b).
